Relator, acting as his own attorney, attempts to appeal direct to this court from the dismissal at Special Term of his writ of habeas corpus. Such a direct appeal can be taken where "the only question involved on the appeal is the validity of a statutory provision of the state or of the United States under the constitution of the state or of the United States; and on any such appeal only the constitutional question shall be considered and determined by the court." (Civ. Prac. Act, § 588, subd. 4.) On his attempted direct appeal here relator has raised other questions. He argues that sections 1699, 1942 and 1943 of the Penal Law were misconstrued by the court which sentenced him originally with the result, as he contends, that he was sentenced as a fourth offender instead of as a third offender. Serious though those questions may be, they cannot be answered on this appeal. *Page 77 
The appeal should be dismissed. (See 291 N.Y. 705.)
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Appeal dismissed.